United States Court of Appeals
                     For the First Circuit


Nos. 14-2313,
     14-2314,
     14-2315


                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                      ELIZABETH V. TAVARES,
                       JOHN J. O'BRIEN, and
                     WILLIAM H. BURKE, III,

                     Defendants, Appellants.


          APPEALS FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. William G. Young, U.S. District Judge]


                             Before

                 Torruella, Kayatta, and Barron,
                         Circuit Judges.



     Martin G. Weinberg, with whom Kimberly Homan, were on brief,
for appellant Tavares.
     Judith H. Mizner, Assistant Federal Public Defender, for
appellant O'Brien.
     John A. Amabile, with whom James Bradbury and Amabile &
Burkly, P.C., were on brief, for appellant Burke, III.
     Stephan E. Oestreicher, Jr., Attorney, Appellate Section,
Criminal Division, U.S. Department of Justice, with whom Leslie R.
Caldwell, Assistant Attorney General, Sung-Hee Suh, Deputy
Assistant Attorney General, Carmen M. Ortiz, United States
Attorney, Fred M. Wyshak, Jr. and Karin M. Bell, both Assistant
United States Attorneys, were on brief, for appellee.



                       December 19, 2016
              TORRUELLA, Circuit Judge.         Defendants-appellants John

O'Brien,      Elizabeth   Tavares,   and    William       Burke   appeal     their

convictions for Racketeer Influenced and Corrupt Organizations

("RICO") violations, 18 U.S.C. § 1962(c), RICO conspiracy, 18

U.S.C. § 1962(d), and mail fraud, 18 U.S.C. § 1341, based on their

roles in a hiring scheme at the Massachusetts Office of the

Commissioner of Probation ("OCP") from 2000 to 2010.                      O'Brien,

Tavares, and Burke previously served as high-ranking officials in

the OCP.      There, they catered to hiring requests from members of

the   state    legislature   with    the    hope    of    obtaining       favorable

legislation for the Department of Probation and the OCP.                  Although

the actions of the defendants may well be judged distasteful, and

even contrary to Massachusetts's personnel laws, the function of

this Court is limited to determining whether they violated the

federal criminal statutes charged.           We find that the Government

overstepped its bounds in using federal criminal statutes to police

the hiring practices of these Massachusetts state officials and

did   not   provide   sufficient     evidence      to    establish    a   criminal

violation of Massachusetts law under the Government's theory of

the case.     We reverse.

                                      I.

              We provide a summary of the most salient facts as the

jury might have found them.


                                      -3-
               Many of the defendants' claims of error are predicated

on the sufficiency of the evidence, for which we must evaluate the

evidence "in the light most favorable to the verdict" and determine

whether the "evidence, including all plausible inferences drawn

therefrom, would allow a rational factfinder to conclude beyond a

reasonable doubt that the defendant committed the charged crime."

United States v. Manso-Cepeda, 810 F.3d 846, 849 (1st Cir. 2016)

(quoting United States v. Santos-Rivera, 726 F.3d 17, 23 (1st Cir.

2013)).

A.   The OCP and the Hiring Framework

               O'Brien, Tavares, and Burke worked in the OCP, which

serves    as    the   central   office      of   the   Massachusetts     Probation

Department      and   employs   the   Commissioner       of    Probation,   deputy

commissioners, and regional supervisors, also known as regional

administrators.       The OCP is responsible for staffing approximately

1,600     employees     in   about    100      probation      offices   throughout

Massachusetts.        O'Brien served as the Commissioner of Probation

(the "Commissioner"), the highest-ranking position within the

Department of Probation, from 1998 to 2010, and he was responsible

for appointing all employees.               Tavares served as second deputy

commissioner from 2000 to 2008 and first deputy commissioner from

2008 to 2010, and Burke was the deputy commissioner of Western

Massachusetts from 1998 to 2009.


                                         -4-
            Prior to 2001, local judges had authority to appoint and

promote probation employees, subject to the approval of the Chief

Justice of Administration and Management ("CJAM").               In 2001, new

legislation gave the Commissioner the "exclusive authority" for

probation hiring and promotion, although his appointments were

still subject to the approval of the CJAM.               The CJAM's hiring

policies for the trial court were promulgated in the Personnel

Policies and Procedures Manual (the "Manual"), copies of which

were kept at OCP and distributed to chief probation officers.

Among other things, the Manual provided that "the objective of the

hiring process is to select the most qualified individuals who can

carry out their responsibilities in a competent and professional

manner."   Judge Robert Mulligan served as the CJAM throughout most

of the relevant parts of this case, beginning in 2003.

            The Manual also set out certain procedures for making

permanent hires. In practice, openings in the Probation Department

were    posted   on   the   Massachusetts    trial    court   website,    and

candidates submitted applications and resumes to the Probation

Department.      The applications were collected at the OCP, where

Janet   Mucci,    supervisor   of   the     Human    Resources    department,

screened them for minimum education and experience requirements.

To further winnow the applicant pool, from 2005 onward the OCP had




                                    -5-
applicants    attend    a     screening   interview     with    a     regional

administrator.

           Each applicant who passed the screening round proceeded

to a second-round interview before a three-member panel consisting

of   a   chief    probation    officer,   local    judge,      and    regional

administrator.       Every    candidate   was   asked   the    same    set   of

questions, and each panel member would rank his or her top eight

candidates.      The second round of interviews was consistent with

the Manual's procedures, which called for "an interview committee

consisting of the Commissioner . . . or his/her designee, the Chief

Probation Officer of the Division, and a representative of the

[CJAM]" to interview probation applicants. In addition, the Manual

directed O'Brien to "develop a standard set of questions" which,

"[a]t a minimum, each applicant should be asked" if interviewed.

           The regional administrator received a scoring sheet for

each candidate to tally the scores of the three-member panel.                The

top eight candidates proceeded to a final-round interview at the

OCP before two members of probation, typically two of deputy

commissioner Francis Wall, deputy commissioner Patricia Walsh, and

OCP Administrative Attorney Edward McDermott.           O'Brien set up the

third round of interviews, which was not prescribed by the Manual.

           Once the Commissioner selected the final candidate or

candidates after the third-round interview, their application


                                    -6-
packages were prepared and sent to the CJAM, who typically gave

his signature for final approval.        The appointment documentation

form specified which records were included within each package:

            In accordance with the established personnel
            standards, enclosed are:
                 The Applicant Interview and Hiring Record
                 The Applicant Flow Record
                 A copy of all applications of the
                 candidates who were interviewed
                 A copy of the notice of vacancy (job
                 posting)
                 The Jobs Hotline Confirmation letter (F
                 3) (if on the Hotline)
                 The Employment Eligibility Verification
                 Form 19 (F 16) & supporting documentation
                 (new hires only)
                 The    SSA-1945    Statement   Concerning
                 Employment in a Job not covered by Social
                 Security (F 30) (new hires only)
                 The Consent to Criminal Record Check (F
                 23) (new hires only)
                 The Application for Allied Service Credit
                 (F 26) (Probation Officer positions
                 only).

For each appointment, the Commissioner would "certify that [he

had] complied with the Trial Court's personnel standards and that

sufficient funding exists in the current fiscal budget to support

this position."

B.   The Hiring Scheme

            The defendants abused the hiring process to ensure that

favored candidates were promoted or appointed in exchange for

favorable    budget   treatment   from   the   state   legislature   and

increased control over the Probation Department.          O'Brien told


                                  -7-
Wall, his close friend, that the patronage hiring scheme ensured

that he had "a good rapport with the legislature" to facilitate "a

beneficial budget to the Probation Department."       During each round

of   the   interview   process,   various   members   of   the   Probation

Department ensured that individuals recommended by legislators and

other high-ranking officials secured their desired positions.          As

a result, the Probation Department was "the beneficiary of better

budgets."     The OCP regularly received referrals from legislators

by mail and phone, and the names and their recommenders were

compiled in "sponsor lists" sent to O'Brien. Throughout the hiring

process, O'Brien would meet with members of his staff responsible

for receiving referrals and maintaining the sponsor lists to

discuss which candidates had been referred by whom and for what

positions.

             Before the second-round interviews, Tavares and others

would give regional administrators assigned to the three-member

panel names of candidates that should be passed on to the third

round.     The regional administrators typically would pass these

names to the chief probation officer assigned to the panel but did

not always inform the local judge on the panel.             The regional

administrators and chief probation officers understood that these

individuals were to be given priority to ensure they proceeded to

the next round:        one regional administrator testified that he


                                   -8-
"inflate[d]"      their      ratings,   and    a    chief        probation     officer

explained     that     the   lists   "influence[d]"       his      ranking     of    the

individuals.

              Some of the regional administrators and chief probation

officers involved in the hiring process took issue with these

practices.     Ellen Slaney, who served as a regional administrator,

understood      that    these    individuals       had    "sponsors        that     were

politically influential," and -- when she explained to Tavares

that some of the best applicants were being passed over -- Tavares

replied "that sometimes the political thing had to be done."

Edward Driscoll, who was a chief probation officer and then a

regional administrator during the relevant time period, testified

that he began using pens rather than pencils when he scored

interviewees, as he suspected that his scores were being changed

to   ensure    preferred      candidates   proceeded        to    the   next      round.

Driscoll recalled a conversation with Burke in 2006:                         Driscoll

expressed concern that a candidate whose husband was a local

sheriff     had   been       "fast-tracked,"       to    which     Burke     replied,

"Everything's going [to] be fine," and "I wrote the book on this

stuff."

              When members of the second-round panel failed to pass

along the selected names, they at times faced retaliation from

O'Brien and his staff:           Slaney recalled an instance in January


                                        -9-
2001 where O'Brien called her into his office and appeared "upset

with [her]" after she did not include a particular individual on

the list for a third-round interview.       When she explained her

reasons for not advancing the individual, O'Brien replied "Oh,

come on, Ellen, everybody has a sponsor."    In 2005, after Slaney

declined to advance a recommended candidate, she was assigned to

work on "overdue audits," clerical work that Slaney perceived as

"retaliation for not participating in the hiring process . . . [i]n

a way that I was told that I should."

          Although the Manual did not provide for third-round

interviews, O'Brien implemented the final round to "ensure that

the candidates that he selected would be presented to him as the

candidate for the position."    During the third round, the same

four or five questions, all of which Tavares prepared, were posed

to each candidate.   Prior to the interviews, Wall would receive a

list of names and how they should be ranked from O'Brien, Tavares,

or Edward Ryan, a legislative liaison for the OCP.          O'Brien

received these names from legislators, judges, and attorneys who

would call or mail O'Brien referrals.   Wall testified that "it was

my responsibility . . . to make sure that those candidates were

ranked in the order given to me."     To ensure the candidates were

ranked according to O'Brien's instructions, the interview panel

would "help, would change scores, would embellish, . . . pretty


                               -10-
much do anything that was necessary to ensure that they were the

Number 1 candidate." Prior to interviews in Western Massachusetts,

Wall would meet with Burke to "advise him . . . who the Commissioner

advised would be the candidate and what number rank they would be

given."

               Once the preferred candidate was chosen, OCP staff would

send the application package and certification to Judge Mulligan.

O'Brien was responsible for signing off on the certification, and

he often certified that the "best qualified" candidate had been

chosen.        The     OCP   would    then     send       out   rejection          letters    to

unsuccessful         candidates      stamped     with       O'Brien's         or    Tavares's

signature.

               Judge Mulligan understood that he had the authority to

"approve the appointment or to reject the appointment," but that

he could not "substitute [his] judgment as to who the best person

would be."       Judge Mulligan also understood that the appointment

should    be    "consistent       with    the    .    .    .    Manual"       and    that    the

certification indicated that the appointment was consistent with

a "merit-based hiring system."

               Judge     Mulligan        and    O'Brien          had      a        contentious

relationship, which Judge Mulligan described as "oppositional

almost from the time I took office."                        Sometime in 2006, Judge

Mulligan grew suspicious of O'Brien's appointments and asked his


                                          -11-
"HR department to red-flag any cases that they thought were

unusual."    In particular, he grew concerned that the scores of the

final interview panel were taking precedence over the scores of

the second-round, local panel, and informed O'Brien that he did

"not believe that this selection process [would] lead to the most

qualified candidate since it seem[ed] designed to ignore the

assessments of the local panel and [gave] short-shrift to important

background    characteristics     of     the   candidates."     After     Judge

Mulligan spoke to a deputy commissioner about one of O'Brien's

appointments, the Senate Chair of the Ways and Means Committee,

Senator Steven C. Panagiotakos, told Judge Mulligan that he had

only "limited authority" to review O'Brien's appointments.              After

this conversation, Judge Mulligan "back[ed] off somewhat in [his]

review of Mr. O'Brien's choices for positions."

             In 2010, the Boston Globe Spotlight Team released an in-

depth report highlighting the hiring practices in the Probation

Department:       "After    12   years    in   charge,   Jack   O'Brien     has

transformed the Probation Department from a national pioneer of

better ways to rehabilitate criminals into an organization that

functions more like a private employment agency for the well

connected . . . ."         Scott Allen, Agency Where Patronage Is Job




                                    -12-
One, Bos. Globe, May 23, 2010.        The day after the article was

released, Judge Mulligan suspended O'Brien.1

C.   Procedural History

           A federal indictment in the United States District Court

for the District of Massachusetts followed in 2012.              The second

superseding   indictment   alleged   that,   from   2000    to   2010,   the

defendants implemented a sham merit-based hiring system and that

O'Brien "falsely certified to the CJAM that the candidate for

employment had been hired pursuant to the procedures mandated by

the Manual," that is to say, a merit-based hiring system.                The

indictment charged Count One for RICO conspiracy under 18 U.S.C.

§ 1962(d) as to all three defendants, Count Two for substantive

RICO violations under 18 U.S.C. § 1962(c) as to O'Brien and

Tavares, and Counts Three through Twelve for mail fraud under 18

U.S.C. § 1341 and § 2 as to all three defendants.          The substantive

RICO count was based on the predicate acts of mail fraud and


1  The Massachusetts Supreme Judicial Court subsequently appointed
an Independent Counsel to investigate the OCP's hiring practices,
and the Independent Counsel concluded:      "Hiring and promotion
processes have been fraudulently orchestrated from beginning to
end in favor of connected candidates. The fraud begins [at the]
top with Commissioner O'Brien, and it extends through most of the
hierarchy of the Department who participate in interviewing
candidates for hiring and promotion." Paul F. Ware, Jr., Report
of the Independent Counsel, In the Matter of the Probation
Department of the Trial Court 3 (SJC No. 0E-123, Nov. 9, 2010),
http://www.mass.gov/courts/docs/sjc/docs/report-of-independent-
counsel-110910.pdf.


                                 -13-
Massachusetts gratuities and bribery violations.2             Each mail fraud

count and predicate act was based on a particular hire between

2001 and 2010.

           The   defendants     moved   to    dismiss   the     indictment   on

various grounds.       Among other things, they contended that the

alleged   mailings    --   rejection    letters    sent    to    unsuccessful

applicants -- did not satisfy the interstate commerce element of

the federal mail fraud statute.         They also sought to dismiss the

RICO   counts    on   grounds   that    the   Government      had   failed   to

demonstrate the necessary link between a "thing of value" and an

"official act" as required under the Massachusetts bribery and

gratuities statute. Following a motion hearing, the district court

denied the motion in a written opinion and order.

           The parties proceeded to a forty-seven day jury trial.

Throughout the trial, the district court allowed the jury to submit

questions for the court to pose to the witnesses. Jurors submitted

281 questions, 180 of which were asked by the court.                  The jury

found all three defendants guilty of RICO conspiracy.               O'Brien and

Tavares were found guilty of the substantive RICO count, with the

jury finding ten of the seventeen mail fraud predicates proven as


2  The indictment also included counts for bribery concerning a
program receiving federal funds under 18 U.S.C. § 371 and 18 U.S.C.
§ 666(a)(2).    These counts were dismissed on the Government's
motion and are not relevant here.


                                   -14-
to O'Brien (as a principal) and Tavares (as either an aider and

abettor, a coconspirator, or both) and nine gratuities acts proven

as to O'Brien.     The jury found none of the predicate bribery acts

proven.   Of the nine mail fraud counts ultimately submitted to the

jury, O'Brien and Tavares were adjudged guilty of four, with

O'Brien   guilty   as   a   principal   and   Tavares   guilty   as   both   a

coconspirator and aider and abettor as to two and an aider and

abettor as to the remaining two.        Burke was acquitted on the mail

fraud counts.

           The defendants bring a panoply of arguments on appeal.

We address only their most salient claims and pass no judgment on

any issues not addressed herein.

                                    II.

           Viewing the evidence in the light most favorable to the

verdict, we can conclude that O'Brien, along with the other

defendants and many other members of the Probation Department,

misran the Probation Department and made efforts to conceal the

patronage hiring system.         But "[b]ad men, like good men, are

entitled to be tried and sentenced in accordance with law."            Green

v. United States, 365 U.S. 301, 309 (1961) (Black, J., dissenting).

This case involves state officials' efforts to increase funding

for their department through closed-door arrangements with state

legislators and other public officials.          But not all unappealing


                                   -15-
conduct is criminal.     As sovereigns, states have "the prerogative

to regulate the permissible scope of interactions between state

officials and their constituents," and the Supreme Court has warned

against interpreting federal laws "'in a manner that . . . involves

the Federal Government in setting standards' of 'good government

for local and state officials.'"        McDonnell v. United States, 136

S. Ct. 2355, 2373 (2016) (quoting McNally v. United States, 483

U.S. 350, 360 (1987)).       For the reasons discussed herein, we find

that the Government has not in fact demonstrated that the conduct

satisfies the appropriate criminal statutes, and we therefore

reverse.3

A.   State Gratuities (Count II:       Predicates 44(b)-51(b), 53(b))4

            Under the federal RICO statute, "[i]t shall be unlawful

for any person employed by or associated with any enterprise

engaged in, or the activities of which affect, interstate or

foreign     commerce,   to   conduct    or   participate,   directly   or



3 This does not mean that these practices cannot have consequences.
Here, the Independent Counsel appointed by the Massachusetts
Supreme Judicial Court recommended both remedial personnel actions
and policy changes at the OCP, and a number of steps have been
taken to discipline the perpetrators and safeguard the OCP against
similar abuses. See Report of the Independent Counsel 41-48; see
also Scott Allen, SJC Orders Probation Overhaul as Report Finds
Rampant Fraud, Bos. Globe, Nov. 19, 2010.
4  These numbers refer to the corresponding counts and predicate
acts as identified in the second superseding indictment.


                                   -16-
indirectly, in the conduct of such enterprise's affairs through a

pattern of racketeering activity . . . ."            18 U.S.C. § 1962(c).

RICO and RICO conspiracy counts "require[] at least two acts of

racketeering activity."         18 U.S.C. § 1961(5).         A "racketeering

activity" includes "any act or threat involving . . . bribery . . .

which is chargeable under state law and punishable by imprisonment

for more than one year."         18 U.S.C. § 1961(1)(A).         For O'Brien,

the   jury    found    nine   predicate   acts   under   the     Massachusetts

gratuities statute, Mass. Gen. Laws ch. 268A § 3(a).                  O'Brien

argues that the indictment did not sufficiently allege violations

of the Massachusetts gratuities statute and that the evidence

proffered at trial was insufficient to establish the gratuity

violations charged.

              The Massachusetts gratuities statute penalizes those who

give illegal gratuities to officials, id., as well as officials

who receive illegal gratuities, id. § 3(b).          Here, the Government

sought   to    prove   that   O'Brien   "knowingly   .   .   .   offer[ed]   or

promis[ed] anything of substantial value" to a public official

"for or because of any official act performed or to be performed"

by that official.       Id. § 3(a).5



5   The federal gratuities statute, 18 U.S.C. § 201, contains
language similar to that of its state analogue, and, as a result,
Massachusetts courts "look to Federal law for guidance in
construing § 3(a) and (b)." Scaccia v. State Ethics Comm'n, 727

                                     -17-
           A gratuity may be given as "a reward for past action, to

influence an official regarding a present action, or to induce an

official to undertake a future action."            Scaccia, 727 N.E.2d at

828-29.     Mere    proof   of   the    public    official's   position    is

insufficient to demonstrate an "official act" under the statute:

"[t]he insistence upon an 'official act,' carefully defined, seems

pregnant with the requirement that some particular official act be

identified and proved."      United States v. Sun-Diamond Growers of

Cal., 526 U.S. 398, 406 (1999).         "[T]he government must 'prove a

link between a thing of value conferred upon a public official and

a specific 'official act' for or because of which it was given.'"

Scaccia, 727 N.E.2d at 828 (quoting Sun-Diamond Growers of Cal.,

526 U.S. at 414).

           In that vein, the Government cannot show the requisite

linkage merely by demonstrating that the gratuity was given "to

build a reservoir of goodwill that might ultimately affect one or

more of a multitude of unspecified acts, now and in the future."

Sun-Diamond Growers of Cal., 526 U.S. at 405.            Recognizing that

direct evidence of these sorts of violations may be difficult to

obtain,   Massachusetts     courts     accept    "evidence   regarding    the

subject matter of pending legislation and its impact on the giver,


N.E.2d 824, 828 (Mass. 2000). Accordingly, we reference both state
and federal law in our analysis.


                                     -18-
the outcome of particular votes, the timing of the gift, or changes

in    a   voting       pattern"   to    demonstrate       the   requisite     linkage.

Scaccia, 727 N.E.2d at 829.             We bypass the question of whether the

indictment sufficiently alleged violations of Mass. Gen. Laws

ch.   268A   §     3    and   turn     to   whether      the   Government    presented

sufficient       evidence     that     O'Brien      violated    the   statute.6      We

conclude that it did not.

             The       Government      groups      the   predicate    acts   into   two

categories:        the Kathleen Petrolati predicate act (Act 44(b)) and

the 2007-2008 Electric Monitoring Program ("ELMO") Appointments

predicate acts (Acts 45(b)-51(b), 53(b)).                       Both categories of

predicate acts relate to a series of temporary hires for purposes

of the ELMO program. In 2006, the Massachusetts legislature passed

a new law providing for mandatory electronic monitoring of sex

offenders.       In 2007 and 2008, OCP received additional funding for

new hires to implement the monitoring system.                        O'Brien proposed

that these individuals be hired on a temporary basis.                        According

to Mucci, the appointments were designated as temporary so that

O'Brien could "get people hired without going through the hiring

process and the interviewing process."                    O'Brien gave Mucci names



6  Likewise, we address only the sufficiency of the evidence (as
opposed to the sufficiency of the indictment) for the remaining
claims addressed herein.


                                            -19-
of individuals and instructions to offer them ELMO positions.                The

individuals did not interview with anyone at the OCP prior to

receiving an offer.

           The    Government's     evidence      as    to     the   gratuities

predicates does not show adequate linkage between the thing of

"substantial     value"    conferred    by   O'Brien   (the    jobs)   and    an

"official act" performed or to be performed.           See Life Ins. Ass'n

of Mass., Inc. v. State Ethics Comm'n, 727 N.E.2d 819, 820-21

(Mass. 2000) (remanding to the State Ethics Commission to "make

adequate findings on whether there was . . . any link to a specific

act"); Commonwealth v. Vázquez, 870 N.E.2d 656, 663 (Mass. App.

Ct. 2007).     Many of the Government's arguments are predicated on

bootstrapping:       because O'Brien was constantly conferring with

legislators    and   hiring   based    on    legislative    preferences,     any

"official act" taken by an affected legislator must satisfy the

nexus requirement.        But we do not read the gratuities statute so

broadly:     the Supreme Court in Sun-Diamond "offered a strictly

worded requirement that the government show a link to a 'specific

official act' to supply a limiting principle that would distinguish

an illegal gratuity from a legal one," a principle unnecessary "in

the extortion or bribery contexts."            United States v. Ganim, 510

F.3d 134, 146 (2d Cir. 2007).          Given a choice between treating a

gratuities statute as "a meat axe or a scalpel," the Supreme Court


                                      -20-
chose the latter, and we follow suit. Sun-Diamond Growers of Cal.,

526 U.S. at 412; see also Valdes v. United States, 475 F.3d 1319,

1323 (D.C. Cir. 2007) ("Sun-Diamond's interpretive gloss, like the

rule of lenity, thus works to protect a citizen from punishment

under a statute that gives at best dubious notice that it has

criminalized his conduct.").

        1.   The Petrolati Predicate Act

               The    Government     contended      that    Kathleen     Petrolati's

husband,     Massachusetts        House    Representative       Thomas   Petrolati,

proposed a budget amendment in April 2000 that would increase

funding for positions in OCP, adding two program managers, two

court    service       coordinators,       and    ten   assistant    court    service

coordinators.            O'Brien,    in     turn,       appointed    Representative

Petrolati's wife, Kathleen Petrolati, as a program manager in the

ELMO program in November 2000.               That spring, the OCP had funding

to add the positions specified in the budget amendment.

               The Government asserts that the jury could infer the

necessary link based on Representative Petrolati's sponsorship of

the budget amendment and his wife being appointed a program

manager.       But seven months passed between these two events, and

there    was    no     evidence     that    O'Brien      knew   of   Representative

Petrolati's          connection     to     the    budget     amendment       or   that

Representative Petrolati had "change[d]" his "voting pattern" in


                                           -21-
anticipation of his wife's hire.       Scaccia, 727 N.E.2d at 829.    To

the contrary, Representative Petrolati also sponsored amendments

appropriating money to courts across Western Massachusetts.

     2.   The ELMO Appointments Predicate Acts

           For the ELMO Appointments predicate acts, the Government

sought    to   show   that   O'Brien   "gave"   ELMO   appointments    to

Representative Robert DeLeo, then Chairman of the House Ways and

Means Committee, to garner support for DeLeo's run for Speaker of

the House, and that DeLeo then offered various legislators the

opportunity to appoint individuals for these positions in exchange

for their voting for DeLeo.     In addition, in September 2007, after

O'Brien had appointed several ELMO candidates referred through

DeLeo's office, O'Brien met with DeLeo to propose legislation that

would curtail the CJAM's oversight over O'Brien's appointments,

grant O'Brien life tenure, and fix his salary at $1,000 per year

below that of the CJAM.

           The Government contends that one of the "official acts"

was an amendment that O'Brien proposed at a meeting with DeLeo

that would have made O'Brien the effective czar of probation.         Yet

the Government fails to explain how this meeting is linked to the

ELMO hires or specify to which ELMO hires it relates, instead

vaguely noting that O'Brien had appointed "two or three" referrals

for ELMO positions by the time of the meeting.


                                  -22-
          Further, the Government did not prove that DeLeo took

any action on O'Brien's proposals, or that O'Brien pressured DeLeo

to do so "for or because of" a specific ELMO hire.      "Official act"

is defined as "any decision or action in a particular matter or in

the enactment of legislation."      Mass. Gen. Laws ch. 268A § 1(h).

The Supreme Court recently explained that an "official act,"

similarly defined under 18 U.S.C. § 201(a)(3),7 requires more than

mere discussion:

          [H]osting an event, meeting with other
          officials, or speaking with interested parties
          is not, standing alone, a 'decision or action'
          within the meaning of § 201(a)(3), even if the
          event, meeting, or speech is related to a
          pending   question   or  matter.      Instead,
          something more is required:       § 201(a)(3)
          specifies that the public official must make
          a decision or take an action on that question
          or matter, or agree to do so.

McDonnell v. United States, 136 S. Ct. 2355, 2370 (2016).

          All   the   Government    demonstrated,   however,   is   that

O'Brien and DeLeo met.    The evidence does not show, for example,

that DeLeo subsequently introduced a bill based on either of

O'Brien's proposals or took some official act with respect to such

a bill proposed by another legislator.          The Government also



7  "[A]ny decision or action on any question, matter, cause, suit,
proceeding or controversy, which may at any time be pending, or
which may by law be brought before any public official, in such
official's official capacity . . . ."


                                   -23-
identifies no particular statements that O'Brien or DeLeo made

about the proposals, or other evidence about that meeting, from

which a jury might reasonably infer what specific official act, if

any, O'Brien was trying to induce DeLeo to take.             Thus, the

evidence reveals no specific official act -- either taken by DeLeo

or merely sought from him -- to which we could apply the Scaccia

factors to determine its possible link to the "two or three" ELMO

appointments.   The evidence therefore does not support a finding

that the "official act" requirement was met, or that it was linked

to the gratuity.

          The   Government   also   contends   that   the   ELMO   hires

correlate to an "official act" in that O'Brien gave DeLeo's office

referral opportunities to pass on to legislators to build support

for the Speaker's race.   Edward Ryan, DeLeo's legislative liaison,

testified that DeLeo and his staff used the jobs to "gather

support" for DeLeo, and that O'Brien told him that DeLeo's office

had "identified" individuals that they "were looking for to vote

for Bob DeLeo for the Speaker's race."

          But while a legislator's vote in a leadership election

may constitute an official act, the Government needed to prove, as

the district court instructed the jury, a link between the gratuity

that O'Brien gave DeLeo and a specific official act that DeLeo




                                -24-
would undertake.8      The Government does not explain, however, how

other   legislators'    votes   for    DeLeo   could   qualify   as   DeLeo's

official acts.   And no such explanation occurs to us.

           The evidence shows at most that O'Brien gave DeLeo

control over the ELMO appointments to enable DeLeo to round up

votes from other legislators.         Such evidence may suffice to show




8   Specifically, the district court instructed the jury:

           Now here's what they've got to prove for an
           illegal gratuity.    That Mr. O'Brien gave a
           thing of value to a public official. Now here
           he doesn't have to have the agreement with Mr.
           DeLeo    and    going    after    the    state
           representatives, here he would give this right
           of selection, this right of appointment, to
           Mr. DeLeo. Mr. DeLeo is a public official.
           All right. And the second thing they've got
           to prove is that the reason Mr. O'Brien did
           that, if you believe he did do it, he did it
           for or on account of some specific act to be
           performed by that official.

Moreover, the Government did not argue that O'Brien gave the
gratuity directly to the other legislators to induce their votes
for DeLeo in the Speaker's race, or that O'Brien and DeLeo
conspired to do so.    In fact, the district court described the
alleged gratuity from O'Brien to DeLeo as follows:       "[O'Brien]
would give this right of selection, this right of appointment, to
Mr. DeLeo." The Government echoed this description in its closing
argument: "O'Brien gave jobs, he gave ELMO jobs to . . . Robert
DeLeo, so that Robert DeLeo could hand those jobs out to other
members of the House of Representatives." The Government's brief
on appeal, moreover, focuses on O'Brien having given DeLeo a
gratuity by giving him the power to select ELMO hires, which would
enable DeLeo to attract support for his race for Speaker by passing
along the candidates preferred by legislators who would support
him in the race.


                                      -25-
that O'Brien gave the ELMO appointments to DeLeo to facilitate his

path to power in the state house, in the hope that, by building up

a "reservoir of goodwill" with DeLeo, the future speaker would use

his power to benefit the Probation Department's budget.9   See Sun-

Diamond Growers of Cal., 526 U.S. at 405. But that is only evidence

that O'Brien was seeking general legislative support from DeLeo,

and, under Sun-Diamond and Scaccia, that is not sufficient to show

a specific public act, and with it an illegal gratuity.    See Sun-

Diamond Growers of Cal., 526 U.S. at 405-08; Scaccia, 727 N.E.2d

at 828. We therefore do not interpret the Massachusetts gratuities

statute to reach the conduct described here.

B.   Mail Fraud (Count I: Predicate Acts 1-4, 12-14, 17, 18, 20;
     Counts III-VI)

          To prove a violation of the federal mail fraud statute

under 18 U.S.C. § 1341, the Government must prove:   "(1) a scheme

to defraud based on false pretenses; (2) the defendant's knowing

and willing participation in the scheme with the intent to defraud;

and (3) the use    of interstate mail communications in furtherance

of that scheme."     United States v. Hebshie, 549 F.3d 30, 35-36


9  We note, however, that Representative Eric Rice testified that
he received the opportunity to refer an individual for the ELMO
position "a year or more" before the Speaker's race, previously
had recommended individuals for public and private sector
positions, and did not understand the referral to be contingent on
his vote for DeLeo.      This testimony is consistent with the
responses of other legislators invited to make ELMO referrals.


                                -26-
(1st Cir. 2008) (internal formatting omitted) (quoting United

States v. Cheal, 389 F.3d 35, 41 (1st Cir. 2004)).            The jury found

O'Brien and Tavares guilty of mail fraud Counts Three, Four, Five,

and Six, and found ten predicate acts of mail fraud for purposes

of O'Brien's and Tavares's substantive RICO count.              O'Brien and

Tavares now challenge their mail fraud convictions on multiple

fronts, contending that the indictment was insufficient to support

the mail fraud allegations and the evidence insufficient to support

their convictions.         Among other things, they contend that the

Government     did   not   demonstrate    that    the    mailings   were   "in

furtherance" of the hiring scheme.

             "The federal mail fraud statute does not purport to reach

all frauds, but only those limited instances in which the use of

the mails is a part of the execution of the fraud, leaving all

other cases to be dealt with by appropriate state law."              Schmuck

v. United States, 489 U.S. 705, 710 (1989) (quoting Kann v. United

States, 323 U.S. 88, 95 (1944)).         "[T]he mailing must be 'for the

purpose of executing the scheme, as the statute requires.'" United

States v. Maze, 414 U.S. 395, 400 (1974) (quoting Kann, 323 U.S.

at 94).    A mailing furthers a fraudulent scheme if it is, inter

alia, "designed to lull the victims into a false sense of security,

postpone     their   ultimate   complaint    to    the    authorities,     and




                                   -27-
therefore make the apprehension of the defendants less likely than

if no mailings had taken place."      Id. at 403.

           The mailing requirement is interpreted broadly, however,

and "the use of the mails need not be an essential element of the

scheme."   Schmuck, 489 U.S. at 710.       Rather, the charged mailing

need only be "incident to an essential part of the scheme."

Hebshie, 549 F.3d at 36 (quoting Pereira v. United States, 347

U.S. 1, 8 (1954)).      Further, "the defendant need not personally

mail anything so long as it is reasonably foreseeable that the

mails will be used in the ordinary course of business to further

the scheme."     United States v. Cacho-Bonilla, 404 F.3d 84, 90 (1st

Cir. 2005).

           From this, two propositions emerge.            First, a mailing

can serve as the basis for a mail fraud conviction even if the

fraud would have been successful had the mailing never occurred.

Second, however, that mailing -- even if dispensable -- must at

least have some tendency to facilitate execution of the fraud.          In

determining whether the Government proved the mailing element, "we

look to see 'whether, after assaying all the evidence in the light

most   amiable    to   the   government,   and   taking    all   reasonable

inferences in its favor, a rational factfinder could find, beyond

a reasonable doubt, that the prosecution successfully proved the




                                   -28-
essential elements of the crime.'"           United States v. Soto, 799

F.3d 68, 93 (1st Cir. 2015) (quoting Hebshie, 549 F.3d at 35).

           Even assuming that there was "a scheme to defraud," the

Government did not present substantial evidence of a mailing "in

furtherance of" such a scheme.       Hebshie, 549 F.3d at 35-36.     The

Government points to form rejection letters that OCP staff mailed

to unsuccessful applicants, typically after the final candidates

were   selected,10   to   satisfy   the    mailing   requirement.   These

mailings fulfilled a requirement in the Manual that "[a]pplicants

who are not selected for appointment must be notified in writing

that they have not been selected."           The Government argues that

such rejection letters in a corrupt hiring system satisfy § 1341's

mailing element where they help to maintain a facade of a merit-

based system.   See United States v. Sorich, 523 F.3d 702, 714 (7th

Cir. 2008) (determining that rejection letters "lent a false air

of propriety and regularity to the city's hiring process"); see



10 Some of the rejection letters were mailed before Judge Mulligan
approved the person eventually hired. The defendants contend that
all letters were nevertheless mailed after the scheme reached its
fruition, while the Government asserts that the scheme was not
complete until Judge Mulligan gave his final approval. Regardless
of the exact timing of the mailings, there is no evidence that the
letters were material to the consummation of the defendants'
scheme.   See Kann, 323 U.S. at 94 ("It was immaterial to [the
defendants], or to any consummation of the scheme, how the bank
which paid or credited the check would collect from the drawee
bank.").


                                    -29-
also United States v. Fernández, 282 F.3d 500, 508 (7th Cir. 2002)

("These notifications were not merely ancillary to the execution

of the fraud, rather, [they] falsely portray[ed] to anyone who

examined Lyons' records that the bids submitted were legitimate,

thereby concealing the true nature of the scheme.").       But the

Government presented no evidence that would allow the jury to infer

that the rejection letters in this case served this duplicitous

function.    Had unsuccessful applicants received no notice, they

may have assumed they were not hired or else called OCP to check

their status.   The Government identifies language in the rejection

letters stating that "[t]he selection of the final candidate was

a difficult process" and that the deputy commissioners "were very

impressed with [the recipients'] qualifications" to demonstrate

that the letters were intended to convince rejected candidates

that their selection was based on merit.     We are not convinced

that such vague platitudes, hallmarks of any rejection letter,

sufficiently demonstrate that the rejections had any real tendency

to convey a merit-based selection system.

            In arguing to the contrary, the Government points to

this circuit's decision in United States v. Cacho-Bonilla, 404

F.3d 84 (1st Cir. 2005) –– a case in which we found the "connection

between the scheme and the mailing . . . unusually thin" and

observed that "the [mail fraud] count would better have been


                                -30-
omitted," id. at 90.            In Cacho-Bonilla, the defendants were

convicted of mail fraud for their involvement in a scheme where

they     misused     federal    funds     provided     to    their     non-profit

corporation, Acción Social de Puerto Rico, Inc. ("ASPRI").                  Id. at

87.       The   defendants     submitted       monthly      reports    reflecting

fraudulent markups to a state agency.            Id. at 90.      The agency then

compiled the reports into summaries and sent the summaries, by

mail, to the Department of Health and Human Services ("HHS").                 Id.

In     determining     that    these     reports     satisfied       the   mailing

requirement, this court explained:

            Much of the scheme . . . depended upon the
            continuation of federal funding for ASPRI. In
            turn, the submission (by mail) of ASPRI data
            to HHS's data collection entity perpetuated
            the relationship that kept funds flowing to
            ASPRI . . . . So viewed, the perpetuation was
            essential to the scheme and the mailing was
            incidental to that perpetuation.

Id. at 91.      Similarly, in United States v. Hebshie, 549 F.3d 30

(1st Cir. 2008), we found that a reservation-of-rights letter sent

to a defendant after he submitted a fraudulent insurance claim was

sufficient under § 1341, describing the letter as "part of 'the

criss-cross of mailings that would reasonably be expected when

false claims are submitted to insurance companies, are processed,

and are ultimately paid, thereby making the fraud successful.'"

Id. at 38 (quoting United States v. Morrow, 39 F.3d 1228, 1237

(1st Cir. 1994)).

                                        -31-
          In both Cacho-Bonilla and Hebshie, however, the mailing

was part of an ongoing relationship –– whether between ASPRI and

its source of federal funds or between the fraudster and the

defrauded insurance company –– necessary to effectuate the fraud.

The Supreme Court's decision in Schmuck v. United States, 489 U.S.

705 (1989), is instructive.     In Schmuck, the Court upheld the mail

fraud conviction of a used-car distributor who rolled back the

odometers on cars and sold those cars at artificially inflated

prices to dealers, who in turn resold the cars to customers.              Id.

at 707, 722.   The retail sellers' submission of title-application

forms to the state Department of Transportation on behalf of their

customers satisfied the mailing requirement.            Id. at 707.       The

Court found that the registration-form mailings, which "may not

have contributed directly to the duping of either the retail

dealers or the customers, . . . were necessary to the passage of

title."   Id. at 712.     And the passage of title "was essential to

the perpetuation of [the] scheme," id., because "the success of

[the] venture depended upon [the defendant's] continued harmonious

relations with, and good reputation among, retail dealers, which

in turn required the smooth flow of cars from the dealers to their

. . . customers," id. at 711–12.

          Here,   in    contrast,   the    Government   has   presented   no

evidence that the continued relationship between the OCP and


                                    -32-
rejected applicants was of any consequence. Nor has the Government

produced    evidence    that     the   rejection     letters    furthered    any

relationship –– say, between the OCP and Judge Mulligan –– that

was of consequence, or facilitated O'Brien's ability to make

appointments or to receive approval for those appointments.

            Instead, the Government reasons that the letters tended

to perpetuate the scheme by making the rejected applicant less

likely to call to inquire as to his status, thereby making it less

likely that such a call might lead to some inquiry that would

uncover the scheme.        Even though employers need not -- and often

do not -- send rejection letters to unsuccessful applicants, we

will assume that the Government is correct that sending the letters

decreased the odds that rejected applicants would call to learn

their status.       But the second part of the Government's nexus

hypothesis (i.e., that such calls may have led to discovery of the

scheme)    rests   on   nothing    more     than    rank   speculation.      The

Government's evidence provided no plausible mechanism by which a

call from a rejected applicant asking about his or her status would

lead to the discovery of the scheme.                 Nor has the Government

demonstrated that sending the letters meaningfully decreased the

likelihood that some other party would have uncovered the hiring

scheme.     And    while   the    mailing     was   certainly   incidental    to

providing a courtesy to unsuccessful applicants, providing such a


                                       -33-
courtesy was not sufficiently tied to the defendants' interest in

perpetrating     the   scheme   because     it   furthered    neither    the

perpetration nor the perpetuation of the scheme.               None of the

remaining cases cited by the Government are factually analogous to

the case before us, and they do not require us to find that these

rejection letters were sent "in furtherance of" the defendants'

scheme.

             Racketeering   predicate     acts   fourteen    and   seventeen

involved mailings other than rejection letters.              Predicate act

fourteen involved a copy of a letter that Judge Mulligan sent

O'Brien approving charged-hire Douglas MacLean's appointment.            The

Government contends that the mailing requirement was satisfied

because the Chief Probation Officer that would be working with

MacLean received a copy of this appointment letter by mail, and

Judge Mulligan's written approval was required before MacLean

could begin his employ.     But we know nothing about why the letter

was mailed to the Chief Probation Officer in this instance.             To be

sure, "[t]he 'in furtherance' requirement is to be broadly read

and applied."     Hebshie, 549 F.3d at 36.        Section 1341's mailing

requirement, however, places an important limitation on federal

authority.    See Kann, 323 U.S. at 95.

             Congress could have drafted the mail fraud
             statute so as to require only that the mails
             be in fact used as a result of the fraudulent
             scheme. But it did not do this; instead, it

                                  -34-
             required that the use of the mails be "for the
             purpose of executing such scheme or artifice."

Maze, 414 U.S. at 405 (footnote and alteration omitted).               The

record does not demonstrate that the appointment letter was sent

for this purpose, and we therefore find § 1341's jurisdictional

element is not satisfied for purposes of predicate act fourteen.

             Predicate act seventeen involved a mailed application.

But RICO claims require two predicate acts, and the Government

does not present sufficient evidence of a mailing for purposes of

any other mail fraud predicate act.           Accordingly, we need not

address whether the evidence of a mailed application is sufficient

to   satisfy    §   1341's   mailing   requirement   for   predicate   act

seventeen.11

C.   Juror Questions

             Although we reverse based on more central issues, making

the present issue moot, we must express our reservations about the

extent and type of juror questions allowed by the trial judge in

this case.

             Whether to allow juror questions falls "to the sound

discretion of the trial court."        United States v. Sutton, 970 F.2d



11   Because there was insufficient evidence of mailings in
furtherance of the scheme to defraud, we need not decide at what
point evidence of a corrupt process can demonstrate a deprivation
of property.


                                   -35-
1001, 1005 (1st Cir. 1992).     But, as we have previously cautioned,

jury questioning "should be reserved for exceptional situations,

and should not become the routine, even in complex cases."           United

States v. Cassiere, 4 F.3d 1006, 1017 (1st Cir. 1993).                 Here,

jurors submitted 281 questions, and the district court posed 180

of them to witnesses.      That means that, over thirty-five days of

testimony, eight questions were submitted and five questions asked

per day on average.        This volume of questions is far beyond

anything approved of in this Circuit12 and suggests that the

district court allowed juror questions to become routine rather

than an exception.

             Furthermore, the content of many of the questions jurors

asked is troubling.        Juror questions should serve the limited

purpose of clarification, see id. at 1017, and they should be a

"long-odds    exception"   reserved   for   the   most    critical   points,

Sutton, 970 F.2d at 1005.      Here, though, the trial judge told the

jurors that their questions should be guided by whether "the lawyer

gets out what interests you from the witness."           This invitation to

go beyond seeking clarification led to questions (allowed over

objection) like whether "some candidate [did] not make the list



12 By comparison, "Sutton involved seven jury questions the court
asked during a 2 ½ day trial," while "[Cassiere] involve[d] eleven
questions asked during a 24-day trial." Cassiere, 4 F.3d at 1017.


                                  -36-
because recommended names were on the list" and "Why did you change

James Rush's score."         Juror questions of this type elicited not

just clarifications but gap-filling evidence.13               "[I]n a jury trial

the primary finders of fact are the jurors.                    Their overriding

responsibility is to stand between the accused and a potentially

arbitrary or abusive Government that is in command of the criminal

sanction."        United States v. Martin Linen Supply Co., 430 U.S.

564, 572 (1977).           If a district court allows jurors to ask

questions, it must ensure that the jurors do not turn into fact

gatherers     rather      than   factfinders     by   exceeding      the   bounds

delineated in Sutton and Cassiere.

                                       III.

             We    find   the    evidence     insufficient     to   support     the

defendants'       convictions    and   order   the    entry    of   judgments   of

acquittal.

             So ordered.




13 For example, (although without objection) jurors posed multiple
questions to OCP employees concerning how those employees ranked
candidates or whether they passed over unqualified candidates.
Similarly, jurors questioned why certain witnesses went along with
the scheme, or did not report their concerns about the hiring
process.


                                       -37-